NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 15 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ESTATE OF MANUEL JAMINEZ                         No. 12-56748
CHUM, Decedent; et al.,
                                                 D.C. No. 2:10-cv-08228-MWF-E
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

CITY OF LOS ANGELES and FRANK
HERNANDEZ, Officer,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 10, 2014**
                               Pasadena, California

Before: KLEINFELD, GRABER, and OWENS, Circuit Judges.

       The Estate of Manuel Jaminez Chum appeals from the district court’s

judgment upon a jury verdict in favor of the City of Los Angeles and LAPD


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Officer Frank Hernandez. Hernandez shot and killed Chum as he allegedly

advanced holding a raised knife. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      First, Chum’s estate argues that the district court abused its discretion by

admitting testimony that, before the police arrived, Chum grabbed a pregnant

woman by the arm and wielded a knife as if he were going to stab her in the

stomach. That testimony corroborated Hernandez’s account that (1) he arrived on

the scene after a civilian told him that a man down the street was attempting to stab

a woman with a knife, and (2) he observed Chum pulling a woman by the arm and

holding a knife in his other hand. Because the challenged testimony made

Hernandez’s account more probable, the testimony was relevant, and the district

court did not abuse its discretion by admitting it. See Boyd v. City & Cnty. of S.F.,

576 F.3d 938, 943-45 (9th Cir. 2009).

      Second, Chum’s estate argues that the district court abused its discretion by

admitting witness testimony that illegal swap meets were frequently held in the

area where Chum was shot and that the area was congested with unpermitted

vendors and their customers at the time of the shooting. The district court did not

abuse its discretion by admitting that testimony because counsel for Chum’s estate

elicited testimony that the crowd was upset by the shooting, which opened the door


                                          2                                    12-56748
to testimony that the crowd may have reacted angrily in response to Hernandez’s

actions because the ticketing of unpermitted vendors and confiscation of illegal

goods had strained relations between the police and the swap meet vendors and

customers. See United States v. Helina, 549 F.2d 713, 719 (9th Cir. 1977).

      AFFIRMED.




                                         3                                   12-56748